DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-14 and 18-23 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claims 1 and 13, the best references found during the prosecution of the present application were, Mahalingam et al (US Pat. Pub. No. 2019/0052653), Sin (US Pat. Pub. No. 2014/0128131), Balaji et al (US Pat. Pub. No. 2015/0065208) and Otsuka et al (US Pat. Pub. No. 2003/0078948). Mahalingam et al directed toward a mobile to a landine dialer. Sin et al directed toward a transparent section for viewing the content of a display screen on the protection cover of a mobile device.  Balaji et al discloses case for a portable electronic device.  Otsuka et al directed toward a display push dial.  Mahalingam et al, Sin, Balaji et al and Otsuka et al alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest an antenna device and method of claims 1 and 13 that include “ the first processor determines that the telephone handset is on-hook in response to the first electromagnetic switch magnetically coupled to the second electromagnetic switch, and the first processor determines that the telephone handset is off-hook in response to the first electromagnetic switch not magnetically coupled to the second electromagnetic switch, wherein the first processor instructs the mobile device through the first transceiver to execute at least one of starting up, displaying a dial pad, displaying an address book, and displaying a web browser page in response to determining that the telephone handset is off-hook, wherein the first processor instructs the mobile device through the first transceiver to enter a standby mode in response to determining that the telephone handset is on-hook..”  None of the reference cited in prior art of record suggests the above mention claim invention as a whole. Therefore, claims 1-3, 7-14 and 18-23 are found allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/
Primary Examiner, Art Unit 2642